JACOBS, Circuit Judge, concurring:
I concur in the denial of in banc review, and do so by opinion in order to say why I am wholly unconvinced by the dissenting analysis advanced by Judge Calabresi and in broader strokes by Judge Straub. Opinions pro and con on the denial of rehearing belong to a deservedly neglected genre. But I consider an opinion worth doing this time because an unintended subtext of Judge Calabresi’s opinion is that the panel opinion may be insufficiently deferential to large communities of Americans.
The premise of Judge Calabresi’s dissenting opinion is that the complaint, fairly read, alleges that in investigating a crime the Oneonta police treated as a suspect every minority individual regardless of sex or age, in disregard of every feature of the victim’s description except race. Since Judge Calabresi concedes that the police investigation was conducted without racial *778animus, his opinion makes the unnatural assumption that the police simply imposed on themselves a mindless burden that would only delay finding a likely suspect.
Judge Calabresi’s reading of the 100-page complaint relies on an aggressive interpretation of passages juxtaposed from here and there, and conceives a claim that the plaintiffs themselves did not urge. Thus the complaint has been made to yield trace allegations deemed sufficient to justify a remand for yet another amended complaint, so that facts can be pleaded that may float Judge Calabresi’s views on a sensitive and vexed social question.
Even assuming that this case presented a problem unsolved by the panel, the prescription that Judge Calabresi offers is a bad idea. Judge Calabresi’s opinion says that strict scrutiny should apply when the police disregard all features of a description given by a witness or victim and search solely on the basis of race. It seems to me pointless to convene the Court in banc in order to announce such a principle, because I don’t see how it would ever arise in an actual case: if, for example, the description is of a short black man with cropped hair, why would the police stop all black men, women and children, short and tall, long hair, short hair, or bald?
I notice, however, that the constitutional doctrine advanced in Judge Calabresi’s opinion would (if it can support anything) support a much broader principle, namely, that when a witness or victim describes a suspect in terms that include race, any deviation by the police from the non-racial descriptive features will be deemed the making of a racial classification subject to strict scrutiny. As Judge Calabresi’s opinion goes along, it speaks in these broader terms: e.g., “ignoring] essentially everything but the racial part of a victim’s description;” “focusing ... solely or predominantly on the fact that the perpetrator was black;” “foeus[ing] almost exclusively on [ ] racial elements.” See post at 781, 782 (Calabresi, J., dissenting) (emphasis added).
In order for this Court to direct that the district court accept the present pleading or accept a further amended pleading that spells out Judge Calabresi’s doctrine, we would have to hold that such a pleading states a claim for relief. I would vote against an in banc proceeding intended to advance such a doctrine for several reasons. The doctrine, as Judge Walker explains in his concurring opinion, is unworkable. And it is advanced without the inputs of briefing, precedent or scholarship, on which we have made it our habit to rely. Specifically, the doctrine is unaided by any input from the law enforcement community or from any of the other branches or organs of government. Moreover, the doctrine is based on unexamined notions now current in the bien pensant community rather than on any previously understood principles of policing or (for that matter) constitutional law, and is therefore incompletely baked. Finally, it trivializes strict scrutiny by applying it in routine circumstances in which the conduct scrutinized will be routinely validated.
If Judge Calabresi’s prescription is bad, the side effects are worse. As Judge Walker points out, Judge Calabresi’s rule would impose paralyzing inhibitions on law enforcement officers in minority communities. That is because fear of lawsuits, investigations and departmental discipline will tend to make the police in minority communities defensive, passive and scarce. No doubt, some people will think that is a good idea, but no community has yet elected to rely on police protection furnished by a corps of federal judges, and in any event it is presumptuous to assume that any community is of one mind on such an issue. Finally, Judge Calabresi’s idea is certainly not one that a Court should casually adopt as immutable constitutional doctrine without the petition of any party to a case or controversy.